OPINION.
Littleton
: The decision of the question of whether the Commissioner correctly denied the petitioner the right to report, in his returns’ for the years involved, only one-half of the income of tbt-marital community, is governed by the opinion of the court in United States v. Robbins, 269 U. S. 315, and the Board’s decision in the Appeal of D. Cerruti, 4 B. T. A. 682.
The petitioner alleged that he was entitled to a deduction for the purpose of excess profits tax imposed for the year 1917 of not less than 9 per cent, for the reason that his farming and other business operations yielded a net income for the pre-war years in excess of 9 per cent on his invested capital, and that he was entitled to have his annual income for the pre-war period determined under section 205 (a) of the Revenue Act of 1917. No evidence was submitted in support of this allegation of error.

Judgment for the Commissioner.